DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/656300.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1,6,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita JP 2012-140215.
Morita discloses, regarding claim 1, a media folding device comprising: 

a folding roller pair (402,403) that folds the media at a folding position after the media have been stacked in the stacking portion; and 
a bend forming mechanism that includes a first abutting portion (313) configured to abut against a front end of the media, which are stacked in the stacking portion, in a transport direction, and a second abutting portion (311) that is configured to abut against a rear end of the media, which are stacked in the stacking portion, in the transport direction, wherein the bend forming mechanism causes a folding position of the media to be nipped by the folding roller pair by shortening a relative distance between the first abutting portion and the second abutting portion to bend the media toward the folding roller pair (see at least fig.6-8, ¶0059-0065),
wherein the first abutting portion and the second abutting portion align the front end of the media and the rear end of the media (see at least ¶0060, fig.7).
Regarding claim 6, further comprising:
an abutting member (401) that is provided at a position on the opposite side to the folding roller pair with respect to the stacking portion, and that is configured to switch between a retracted state of being retracted from the stacking portion, and an advanced state of being advanced to the folding position of the media stacked in the stacking portion, wherein the abutting member in the advanced state does not overlap the folding roller pair in an advancing direction (see at least fig.2).
.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morita JP 2012-140215 in view of Sasahara USP 7,954,797.
Morita discloses substantially all the limitations of the claims (see ¶4), but does not expressly disclose the limitations of claim 9.
Sasahara teaches the use of a crease forming mechanism (16) provided in the introduction path to form a crease in the media at the folding position.
At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide a crease forming mechanism provided in the introduction path to form a crease in the media at the folding position, wherein the crease forming mechanism includes a crease forming portion that is in contact with the media and that moves in a width direction intersecting the transport direction, as taught by Sasahara, in the device of Morita, for the purpose of improving the visual appearance of the paper when finished (C3/L41-43).

Allowable Subject Matter
7.	Claims 2-5,7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance of claim 10:
The closest prior art of record, Morita (JP 2012-140215), discloses a control method for a media folding device that includes a stacking portion (211,212) on which media transported from an introduction path are placed; and a folding roller pair (402,403) that folds the media at a folding position after the media have been stacked in the stacking portion, comprising: 
bending the media with a folding position at the top toward the folding roller pair by shortening a relative distance between a first abutting portion (313) configured to abut against a front end of the media, which are stacked in the stacking portion, in a transport direction, and a second abutting portion (311) that is configured to abut against a rear end of the media, which are stacked in the stacking portion, in the transport direction; 
aligning the front end of the media and the rear end of the media by a first abutting portion (313) configured to abut against a front end of the media, which are stacked in the stacking portion, in a transport direction, and a second abutting portion (311) that is configured to abut against a rear end of the media (see at least fig.7, ¶0060),

transporting the media by the folding roller pair (see at least fig.9, ¶0065).
However, the prior art of record does not fairly disclose or teach the step of bending to be after the step of aligning, in combination with the remaining limitations of the claim.  On the contrary, Morita discloses the step of aligning after the step of bending (see at least fig.6-9, ¶0060-0065).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        3/11/2022